Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-2, 4-8, 10-13, 21-23, 25-27 pertains to group II and Species 5 that read on Fig 9B for continuing prosecution without traverse in the communication with the Office on 12/16/2020 is acknowledged.
	Upon review and examination, generic claim 7 and 21 are deemed allowable, therefore withdrawn claims 9 and 26 that belong to other Species but that otherwise depend and have all the limitations of an allowable generic claim are rejoined and allowed.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                           Claim Rejections - 35 USC § 103
3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim Rejections - 35 USC § 102 & 35 USC § 103
4. 	Claim 1-2, 4-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Burr et al. 
(US 2006/0226409) thereafter Burr 409 or as an alternative rejected under 35 U.S.C. 103 as being obvious over Burr et al. (US 2006/0226409) thereafter Burr 409.
	With regard to claim 1, Burr 409 appears to discloses (the abstract, Fig 1)
A method, comprising:
forming a dielectric layer over a conductive layer;
forming a sidewall spacer in an opening in the dielectric layer,
wherein the opening exposes a portion of the conductive layer;
forming a bottom electrode layer over the conductive layer and the sidewall spacer;
forming a phase change material layer over the bottom electrode layer; and
forming a top electrode layer over the phase change material layer.
With regard to claim 2, Burr 409 discloses (the abstract, Fig 1)
a method, further comprising recess etching the bottom electrode layer before forming the phase change material layer.(Fig 1,Fig 3, para [0008],[0009])
With regard to claim 4, Burr 409 discloses (the abstract, Fig 1) a method further comprising planarizing the bottom electrode layer before forming the phase change material layer.(para [0025],[0026]
With regard to claim 5, Burr 409 discloses (the abstract, Fig 1) a  method wherein the forming the sidewall spacers comprises: conformally depositing an insulating material layer over the conductive layer and the dielectric layer; and anisotropically etching the insulating material layer to expose the conductive layer.( para [0008],[0009])
With regard to claim 6, Burr discloses a method further comprising planarizing the phase change material layer before forming the top electrode layer.(para [0035],[0026]).
BURR DISCLOSURE


    PNG
    media_image1.png
    404
    652
    media_image1.png
    Greyscale
                                       
                                   
                                         ALLOWABLE SUBJECT MATTER
5. 	 Claims 7-13 are allowed, 
The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed method having the limitations/steps:
--“forming a first opening in the first dielectric layer exposing the first conductive layer;
filling the first opening with a second dielectric layer;
forming a second opening in the second dielectric layer exposing the first conductive
layer,
wherein a width of second opening is less than a width of the first opening;
forming a second conductive layer in the second opening;
forming a phase change material layer over the second conductive layer;
forming a selector layer over the phase change material layer; and
forming a third conductive layer over the selector layer.”--.
In combination with all other limitations /steps as recited in claim 7.
6. 	 Claims 21-27 are allowed. 
The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed method having the limitations/steps:
      --“the dielectric layer includes an opening exposing a portion of the conductive layer;
forming a sidewall spacer in the opening of the dielectric layer;
forming a bottom electrode layer over the conductive layer and the sidewall spacer;
forming a phase change material layer over the bottom electrode, and over an upper surface of the sidewall spacer and the dielectric layer;
forming a selector layer over the phase change material layer, wherein the selector layer is spaced-apart from the sidewall spacer, and the phase-change material layer is between the selector layer and the sidewall spacer; and
forming a top electrode layer over the phase change material layer.”--.
In combination with all other limitations /steps as recited in claim 21.

7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                               /THINH T NGUYEN/                                                               Primary Examiner, Art Unit 2897